Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/20/20 has been entered.
 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9, 11-14, 16-19 is/are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Ang et al. (U.S. Pub No. 2018/0332655 A1).


1. Ang teaches a method, comprising: determining, by a processor of an apparatus, whether a first condition is triggered[abstract, For example, one of the methods described may include identifying, by a user equipment (UE), at least two states in connected mode, determining, by the UE, one or more triggers for transitioning between the at least two states, and transitioning, by the UE, from a first state of the at least two states to a second state of the at least two states in response to a determination of the one or more triggers]; performing, by the processor, a transition from a first power state to a second power state in response to the first condition being triggered   and receiving, by the processor, downlink information according to a cross slot scheduling when in the second power state [par 0071, In some examples, compared with same-slot scheduling or grant (e.g., the downlink scheduling scheme 200), by using cross-slot scheduling or grant (e.g., the downlink scheduling scheme 250), PDCCH processing timeline may become less critical as long as the PDCCH processing is able to finish before the next slot, which may allow greater PDCCH processor design flexibility and lower operating point for clock and voltage (compared with same-slot scheduling or grant), and to save power at the UE]; determining, by the processor, whether a second condition is triggered; performing, by the processor, a transition from the second power state to the first power state in response to the second condition being triggered [par 0011, The computer-readable medium may include code for identifying at least two states in connected mode, code for determining one or more triggers for transitioning between the at least two states, and code for transitioning from a first state of the at least two states to a second state of the at least two states in response to a determination of the one or more triggers]; and receiving, by the processor, the downlink information according to a same-slot scheduling when in the first power state [par 0041 0067, For example, DRX transition(s) from a lower power state to a higher power state may be triggered by signaling, which may be explicit (e.g., via downlink control information (DCI)) or implicit (e.g., via a UL/DL grant). In some examples, with same-slot scheduling or grant (e.g., K.sub.0=0, which indicates that a DL grant and the data may be transmitted in a same slot), the time duration 204 that is feasible for micro-sleep may be limited (e.g., to a reduced/shortened time duration, as shown in Slot.sub.n+1 and Slot.sub.n+2) due to CCH or PDCCH processing latency (e.g., on or after the time duration 202)], wherein the first condition comprises reception of a network indication to switch to the cross-slot scheduling [abstract, transitioning, by the UE, from a first state of the at least two states to a second state of the at least two states in response to a determination of the one or more triggers. In an aspect, the transitioning comprises transitioning between cross-slot scheduling and same-slot scheduling, or between a narrow bandwidth and a wide bandwidth, or between a larger periodicity and a smaller periodicity for monitoring], and wherein the second condition comprises detection of a data activity [par 0045, 0070, For example, DRX transition(s) from a lower power state to a higher power state may be triggered by signaling, which may be explicit (e.g., via downlink control information (DCI)) or implicit (e.g., via a UL/DL grant). With cross-slot scheduling or grant (e.g., K.sub.0=1, which indicates that the data may be transmitted in the next slot of a slot in which a DL grant may be transmitted). The paragraphs shows the triggers are based on signaling, which may be explicit (e.g., via downlink control information (DCI)) or implicit (e.g., via a UL/DL grant, which indicates that the data may be transmitted].


2. Ang discloses the method of Claim 1, wherein the second condition comprises reception of another network indication to switch to the same-slot scheduling [abstract, transitioning, by the UE, from a first state of the at least two states to a second state of the at least two states in response to a determination of the one or more triggers. In an aspect, the transitioning comprises transitioning between cross-slot scheduling and same-slot scheduling, or between a narrow bandwidth and a wide bandwidth, or between a larger periodicity and a smaller periodicity for monitoring]


3.    Ang discloses the method of Claim 1, wherein the first power state comprises a high power state, and wherein the second power state comprises a low power state [par 0041, In another example, DRX transitions from a higher power state to a lower power state maybe managed by one or more timers (e.g., whether a timer is expired), and explicit signaling maybe supported].

4.    Ang illustrates the method of Claim 1, wherein the first condition further comprises at least one of expiry of an inactivity timer, entry into a long discontinuous par 0041, In another example, DRX transitions from a higher power state to a lower power state maybe managed by one or more timers (e.g., whether a timer is expired), and explicit signaling may be supported], and switching to a predetermined bandwidth part, [par 0039, 0040, In some cases, Ko is configurable by the UE and/or the network. In some examples, adaptive bandwidth for receptions may be used or configured. For example, a UE may use part or a portion of the CC bandwidth for signal receptions. In this case, the network may inform or indicate the UE in advance (e.g., one or more slots before the ON duration) if no data or grant (e.g., DL grant) is scheduled for the associated DRX cycle. In an example, the UE may skip the ON duration for the associated DRX cycle].

5. Ang demonstrates the method of Claim 2, wherein the second condition comprises at least one of detection of a data activity, and switching to a specific bandwidth part [par 0133, the UE state transition (at block 1106) may comprise transitioning between cross-slot scheduling and same-slot scheduling, or between a narrow bandwidth and a wide bandwidth, or between a larger periodicity and a smaller periodicity for monitoring].

6.    Ang conveys the method of Claim 1, further comprising: transmitting, by the processor, an indication to a network node to indicate the transition [par 0112, WUS may carry an indication for which state to transition to (e.g., State 2 or State 1). Basically, dynamic selection maybe performed between the baseline (e.g., the 4-state scheme 800) and the variant scheme (e.g., the 4-state scheme 850)].

par 0039, the system or the UE may support and facilitate finer granularity of states for DRX (e.g., C-DRX). In some examples, cross-slot scheduling maybe used or configured. For example, Ko (the difference in slot number between the slot in which a DL grant is transmitted by the base station and the slot in which the corresponding data is transmitted), maybe equal or larger than one (1)].

8. Ang defines the method of Claim 2, wherein the receiving of the downlink information according to the same-slot scheduling comprises receiving control information and data information in one slot [par 0067, In some examples, with same-slot scheduling or grant which indicates that a DL grant and the data may be transmitted in a same slot), the time duration 204 that is feasible for micro-sleep may be limited (e.g., to a reduced/shortened time duration].

9. Ang creates the method of Claim 1, further comprising: monitoring, by the processor, a single link when in the second power state [par 0041, For example, DRX transition(s) from a lower power state to a higher power state may be triggered by signaling, which may be explicit (e.g., via downlink control information (DCI)) or implicit (e.g., via a UL/DL grant). In another example, DRX transitions from a higher power state to a lower power state maybe managed by one or more timers (e.g., whether a timer is expired), and explicit signaling may be supported].

11. Ang provides an apparatus, comprising: a transceiver capable of wirelessly communicating with a network node of a wireless network [par 0049, a wireless communication system 100 (e.g., a 5G NR system) includes at least a UE 12 or a UE 14 in communication coverage of at least one network entity 20 (e.g., a base station or a gNB, or a cell thereof, in a 5G NR network). UE 12 and/or UE 14 may communicate with a network via the network entity 20. In some aspects, multiple UEs including UE 12 and/or UE 14 may be in communication coverage with one or more network entities. Although various aspects are described in relation to the Universal Mobile Telecommunications System (UMTS), LTE, or 5G NR networks, similar principles may be applied in other wireless wide area networks (WWAN)]; and a processor communicatively coupled to the transceiver, the processor capable of: determining whether a first condition is triggered [abstract, For example, one of the methods described may include identifying, by a user equipment (UE), at least two states in connected mode, determining, by the UE, one or more triggers for transitioning between the at least two states, and transitioning, by the UE, from a first state of the at least two states to a second state of the at least two states in response to a determination of the one or more triggers]; performing a transition from a first power state to a second power state in response to the first condition being triggered [par 0041, For example, DRX transition(s) from a lower power state to a higher power state maybe triggered by signaling, which may be explicit (e.g., via downlink control information (DCI)) or implicit (e.g., via a UL/DL grant). In another example, DRX transitions from a higher power state to a lower power state may be managed by one or more timers (e.g., whether a timer is expired), and explicit signaling maybe supported]; and receiving, via the transceiver, downlink information according to a cross-slot scheduling when in the second power state determining whether a second condition is triggered[par 0071, In some examples, compared with same-slot scheduling or grant (e.g., the downlink scheduling scheme 200), by using cross-slot scheduling or grant (e.g., the downlink scheduling scheme 250), PDCCH processing timeline may become less critical as long as the PDCCH processing is able to finish before the next slot, which may allow greater PDCCH processor design flexibility and lower operating point for clock and voltage (compared with same-slot scheduling or grant), and to save power at the UE]; performing a transition from the second power state to the first power state in response to the second condition being triggered [par 0011, The computer-readable medium may include code for identifying at least two states in connected mode, code for determining one or more triggers for transitioning between the at least two states, and code for transitioning from a first state of the at least two states to a second state of the at least two states in response to a determination of the one or more triggers], receiving, via the transceiver, the downlink information according to a same- slot scheduling when in the first power state par 0041 0067, For example, DRX transition(s) from a lower power state to a higher power state may be triggered by signaling, which may be explicit (e.g., via downlink control information (DCI)) or implicit (e.g., via a UL/DL grant). In some examples, with same-slot scheduling or grant (e.g., K.sub.0=0, which indicates that a DL grant and the data may be transmitted in a same slot), the time duration 204 that is feasible for micro-sleep may be limited (e.g., to a reduced/shortened time duration, as shown in Slot.sub.n+1 and Slot.sub.n+2) due to CCH or PDCCH processing latency (e.g., on or after the time duration 202)], wherein the first condition comprises reception of a network indication to switch to the cross-slot scheduling [par 0011, The computer-readable medium may include code for identifying at least two states in connected mode, code for determining one or more triggers for transitioning between the at least two states, and code for transitioning from a first state of the at least two states to a second state of the at least two states in response to a determination of the one or more triggers. In some examples, the code for transitioning comprises code for transitioning between cross-slot scheduling and same-slot scheduling], and wherein the second condition comprises detection of a data activity [par 0045, 0070, For example, DRX transition(s) from a lower power state to a higher power state may be triggered by signaling, which may be explicit (e.g., via downlink control information (DCI)) or implicit (e.g., via a UL/DL grant). With cross-slot scheduling or grant (e.g., K.sub.0=1, which indicates that the data may be transmitted in the next slot of a slot in which a DL grant may be transmitted). The paragraphs shows the triggers are based on signaling, which may be explicit (e.g., via downlink control information (DCI)) or implicit (e.g., via a UL/DL grant, which indicates that the data may be transmitted].

12. Ang conveys the apparatus of Claim 11, wherein the second condition comprises reception of another network indication to switch to the same-slot scheduling [abstract, transitioning, by the UE, from a first state of the at least two states to a second state of the at least two states in response to a determination of the one or more triggers. In an aspect, the transitioning comprises transitioning between cross-slot scheduling and same-slot scheduling, or between a narrow bandwidth and a wide bandwidth, or between a larger periodicity and a smaller periodicity for monitoring]

13. Ang defines the apparatus of Claim 11, wherein the first power state comprises a high power state, and wherein the second power state comprises a low power state [par 0041, In another example, DRX transitions from a higher power state to a lower power state maybe managed by one or more timers (e.g., whether a timer is expired), and explicit signaling maybe supported].


14. Ang reveals the apparatus of Claim 11, wherein the first condition further comprises at least one of expiry of an inactivity timer, entry into a long discontinuous reception (DRX) state[par 0041, In another example, DRX transitions from a higher power state to a lower power state maybe managed by one or more timers (e.g., whether a timer is expired), and explicit signaling may be supported], and switching to a predetermined bandwidth part [par 0039, 0040, In some cases, Ko is configurable by the UE and/or the network. In some examples, adaptive bandwidth for receptions may be used or configured. For example, a UE may use part or a portion of the CC bandwidth for signal receptions. In this case, the network may inform or indicate the UE in advance (e.g., one or more slots before the ON duration) if no data or grant (e.g., DL grant) is scheduled for the associated DRX cycle. In an example, the UE may skip the ON duration for the associated DRX cycle].


18. Ang displays the apparatus of Claim 12, wherein, in receiving the downlink information according to the same-slot scheduling, the processor is capable of receiving control information and data information in one slot [par 0067, In some examples, with same-slot scheduling or grant which indicates that a DL grant and the data may be transmitted in a same slot), the time duration 204 that is feasible for micro-sleep may be limited (e.g., to a reduced/shortened time duration].


19. Ang illustrates the apparatus of Claim 11, wherein the processor is further capable of: monitoring, via the transceiver, a single link when in the second power state [par 0041, For example, DRX transition(s) from a lower power state to a higher power state may be triggered by signaling, which may be explicit (e.g., via downlink control information (DCI)) or implicit (e.g., via a UL/DL grant). In another example, DRX transitions from a higher power state to a lower power state maybe managed by one or more timers (e.g., whether a timer is expired), and explicit signaling may be supported].


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 10, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ang et al. (U.S. Pub No. 2018/0332655 A1) n view of Cherian et al (U.S. Pub No. 2018/0206190 Al).

10. Ang displays the method of Claim 2, Ang fail to show further comprising: monitoring, by the processor, a plurality of links when in the first power.
 	In an analogous art Cherian show further comprising: monitoring, by the processor, a plurality of links when in the first power [par 0005, The indication may be sent over an anchor wireless link, such that the receiving wireless device may monitor the anchor wireless link, with other wireless links in an inactive or low power state, until an indication is received to activate additional wireless links].
 	Before the effective filing date it would have been obvious to one of ordinary skill to combine the teachings of Ang and Cherian because methods, systems, devices, or apparatuses that support power save procedures for multi-link aggregation.


20. Ang create the apparatus of Claim 12, Ang fail to show wherein the processor is further capable of: monitoring, via the transceiver, a plurality of links when in the first power state.
 	In an analogous art Cherian show wherein the processor is further capable of: monitoring, via the transceiver, a plurality of links when in the first power state[par 0005, The indication may be sent over an anchor wireless link, such that the receiving wireless device may monitor the anchor wireless link, with other wireless links in an inactive or low power state, until an indication is received to activate additional wireless links].
 	Before the effective filing date it would have been obvious to one of ordinary skill to combine the teachings of Ang and Cherian because methods, systems, devices, or apparatuses that support power save procedures for multi-link aggregation.


Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ang et al. (U.S. Pub No. 2018/0332655 A1) n view of Jeon et al (U.S. Pub No. 2019/0132824 Al).


15. Ang define the apparatus of claim 11, Ang fail to show wherein the second condition comprises at least one of deactivation of discontinuous reception (DRX) operation and switching to a specific bandwidth part.
 	In an analogous art Jeon show wherein the second condition comprises at least one of deactivation of discontinuous reception (DRX) operation and switching to a specific bandwidth part [par 0312, A timer-based activation and/or deactivation of BWP may be similar to a wireless device DRX timer. There may not be a separate inactivity timer for BWP activation and/or deactivation for the wireless device DRX timer. A wireless device DRX inactivity timer may trigger BWP activation and/or deactivation. There may be separate inactivity timers for BWP activation and/or deactivation for the wireless device DRX timer]
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to carry out the method Ang and Jeon because this would improve wireless communications without adversely increasing signaling overhead and/or decreasing spectral efficiency.

Response to Arguments


In view of current amendment to Claim 1, it is respectfully submitted that Claim 1 is not anticipated by the prior art as the prior art fails to disclose each and every limitation of Claim 1. That is, Ang fails to disclose each and every limitation of Claim 1. For instance, there does not appear to be any disclosure, teaching or suggestion in Ang of at least the following features:
•    determining whether a first condition is triggered;
•    performing a transition from a first power state to a second power state in response to the first condition being triggered;
•    determining whether a second condition is triggered;
•    performing a transition from the second power state to the first power state in response to the second condition being triggered; and
•    wherein the second condition comprises detection of a data activity.



The examiner respectfully disagrees in paragraph fig 11, par 0011, 0130, The computer-readable medium may include code for identifying at least two states in connected mode, code for determining one or more triggers for transitioning between the at least two states, and code for transitioning from a first state of the at least two states to a second state of the at least two states in response to a determination of the one or more triggers.
 	In an aspect, at block 1104, the method 1100 may include determining, by the UE, one or more triggers for transitioning between the at least two states. In an aspect, for example, the C-DRX management component 40, the conditioning component 42, and/or the state transition component 44, e.g., in conjunction with one or more of the processors 103, the memory 130, the modem 108, and/or the transceiver 106, may be configured to determine one or more triggers for transitions between C-DRX states or configurations. In some examples, the one or more triggers are based on UE capabilities for one or more physical channels, one or more latency targets, one or more bandwidths, and/or one or more power levels. In some cases, the C-DRX management component 40 of the UE may be configured to receive, via the transceiver 106, the one or more triggers through at least one of explicit signaling, implicit signaling, or an indication of expiration of a timer.

 	In paragraphs 0045, 0070, For example, DRX transition(s) from a lower power state to a higher power state may be triggered by signaling, which may be explicit (e.g., via downlink control information (DCI)) or implicit (e.g., via a UL/DL grant).
 	with cross-slot scheduling or grant (e.g., K.sub.0=1, which indicates that the data may be transmitted in the next slot of a slot in which a DL grant may be transmitted). The paragraphs shows the triggers are based on signaling, which may be explicit (e.g., via downlink control information (DCI)) or implicit (e.g., via a UL/DL grant, which indicates that the data may be transmitted.


In view of current amendment to Claim 11, it is respectfully submitted that Claim 11 is not anticipated by the prior art as the prior art fails to disclose each and every limitation of Claim 11. That is, Ang fails to disclose each and every limitation of Claim 11. For instance, there does not appear to be any disclosure, teaching or suggestion in Ang of at least the following features:
•    determining whether a first condition is triggered;
•    performing a transition from a first power state to a second power state in response to the first condition being triggered;
•    determining whether a second condition is triggered;

•    wherein the second condition comprises detection of a data activity.
Therefore, Claim 11, as amended, is allowable over the prior art including Ang.


The examiner respectfully disagrees in paragraph fig 11, par 0011, 0130, The computer-readable medium may include code for identifying at least two states in connected mode, code for determining one or more triggers for transitioning between the at least two states, and code for transitioning from a first state of the at least two states to a second state of the at least two states in response to a determination of the one or more triggers.
 	In an aspect, at block 1104, the method 1100 may include determining, by the UE, one or more triggers for transitioning between the at least two states. In an aspect, for example, the C-DRX management component 40, the conditioning component 42, and/or the state transition component 44, e.g., in conjunction with one or more of the processors 103, the memory 130, the modem 108, and/or the transceiver 106, may be configured to determine one or more triggers for transitions between C-DRX states or configurations. In some examples, the one or more triggers are based on UE capabilities for one or more physical channels, one or more latency targets, one or more bandwidths, and/or one or more power levels. In some cases, the C-DRX management component 40 of the UE may be configured to receive, via the transceiver 106, the one 
 	The paragraphs show determining one or more triggers and or conditions between the at least two power states. Paragraph 0041 of Ang being triggered to go from one power state to another state.
 	In paragraphs 0045, 0070, For example, DRX transition(s) from a lower power state to a higher power state may be triggered by signaling, which may be explicit (e.g., via downlink control information (DCI)) or implicit (e.g., via a UL/DL grant).
 	with cross-slot scheduling or grant (e.g., K.sub.0=1, which indicates that the data may be transmitted in the next slot of a slot in which a DL grant may be transmitted). The paragraphs shows the triggers are based on signaling, which may be explicit (e.g., via downlink control information (DCI)) or implicit (e.g., via a UL/DL grant, which indicates that the data may be transmitted.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A HARLEY whose telephone number is (571)270-5435.  The examiner can normally be reached on 7:30-300 6:30-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad M Nawaz can be reached on (571) 272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON A HARLEY/Examiner, Art Unit 2468                                                                                                                                                                                                        
/ASAD M NAWAZ/Supervisory Patent Examiner, Art Unit 2468